 A & P IRON WORKS, INC.291A & P Iron Works, Inc. and A & P Iron and RailingCorp.andShopmen'sLocalUnionNo. 455,International Association of Bridge,Structural andOrnamental IronWorkers,AFL-CIOandLocalNo. 819,International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 29-CA-1164-1, -2October 23, 1969DECISION AND ORDERBY MEMBERS BROWN,JENKINS, AND ZAGORIAOn March 4, 1969, Trial Examiner Horace A.Ruckel issued his Decision in the above-entitledproceeding,findingthattheRespondentshadengaged in and were engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatthey cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat certain other unfair labor practices alleged inthe complaint were not properly included thereinand should be dismissed. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, with the following modifications.The Respondents, a single employer for purposesof the Act, were alleged,inter alia,to have violatedSection 8(a)(1), (2), and (3) of the Act during theperiodofJuly-September 1967, by unlawfullyassistingTeamstersLocal819ingainingrepresentative status among Respondents' employeesandbythereafterenteringintoacollective-bargainingagreement,containingaunion-security clause,withLocal 819. The TrialExaminer found that these violations occurred asallegedand recommended that Respondents beordered to withdraw recognition from Local 819 andcease giving effect to the bargaining agreement. TheRespondents have not excepted to these findings andrecommendations, and we shall adopt them. Thecomplaintalsoallegedthat,bywithdrawingrecognitionfrom the incumbent representative,Shopmen's Local Union No. 455, during this sameperiod, the Respondents violated Section 8(a)(5), theprovisionwhich requires employers to bargaincollectivelywiththerepresentativeoftheiremployees. In considering this portion of thecomplaint, theTrialExaminer concluded thatSection 10(b) of the Act' applied so as to prohibitinclusion of an 8(a)(5) allegation in the complaint.The grounds for the Trial Examiner's decision onthispoint will be described in more detail below.The General Counsel has excepted to the TrialExaminer'srulingthatSection 10(b) precludes afinding of an 8(a)(5) violation, and he urges that, inany event,Respondents should be ordered tobargain with Local 455 on the basis of the otherviolations here found.We shall set out the relevantfacts briefly, and then deal with the issues of law.A & P Iron Works, Inc., manufactures and sellsstructural iron, steel, and related products. A & PRailingCorp.manufactures and sells ornamentaliron railings and related products. As previouslynoted,Respondents constitute a single integratedbusiness enterprise.Since 1959, Iron Workers Local 455 has been theexclusivebargainingrepresentativeinseparate,admittedly appropriate, production and maintenanceunitsateachRespondent. IronWorks'unit iscomposed of about five employees, and Railing's ofabout 20 employees. Local 455's last contractscovering the above employees expired on June 30,1967, on which date Local 455 struck Respondentsand approximately 200 other companies in theindustry.Although the industrywide strike lasteduntilOctober,Respondents' employees began toabandon it early on, so that most had returned bythe end of the second week. Some returned inresponse to calls from Arthur Wile, who had beenshop steward for 455 at Railing for several years,and Thomas Thompson, who was the shop stewardat IronWorks. On July 11, Wile and Thompsoninitiated the signing of an anti-455 petition.Wileused the services of an office employee to type thepetition, which stated that" ...the undersigned .. .no longer wish to be represented by Iron Workers LocalUnionNo. 455 in any collective bargaining." Thepetitionwas left on a table in the shop and amajority of the employees in the two units signed iton July 11. According to the testimony ofRespondents'VicePresidentForelli,Wile thenshowed him the document and Forelli told Wile toget in touch with the Board office and find out whatto do with it. Forelli denied knowing anything aboutthe origin of the petition, other than admitting thathe "felt" something was going on in the shop.On July 12, Forelli drove Wile and Thompson totheBoard's Brooklyn office where the latter twofileddecertificationpetitions,and Forelli filed arefusal-to-bargain charge against Local 455.By Friday, July 14, approximately 19 of the 25 or26 employees in the two units had returned to work,and the strike was effectively abandoned.'Section 10(b) states, in part -[N]o complaint shall issue basedupon any unfair labor practice occurring more than six months prior to thefiling of the charge with the Board179NLRB No. 50 29 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Monday, July 17, Forelli posted a notice onthe bulletin board to the effect that Arthur Wile hadbeenmade a foreman. The evidence supports afinding thatWile thereupon became empowered to,anddid,exercisesupervisorypowers,and,furthermore, that Respondent heldWile out to theother employees as possessing supervisory status. Onthis same day, Arthur Wile placed authorizationcards for Teamsters Local 819 on a desk in the shopand told a number of employees that the cards werethere and they could "do what they wanted" withthem.About 20 employees, which constituted amajority of the unit, signed cards; these were turnedover to Marvin Hafter, business agent for Local819. Some of these cards were returned to Hafter byWile.:On July 18, the incumbent Local 455 filed apetition for certification in the two units, and alsofiledcharges of 8(a)(1), (2), and (5) against theRespondents, alleging a refusal to bargain in goodfaithbased on the Employer's alleged efforts tobring in Local 819 and oust Local 455.On July 19, Local 819 filed petitions forcertification based on the signed authorization cards.On July 27, the employees met with Local 455.There is testimony in the record that, at thismeeting, the employees expressed dissatisfactionabout 455's handling of the strike issues; agreed toform a separate committee for bargaining withRespondents, the employees to have the final say astothetermsofanyproposed contract; andexpressed a desire to remain with Local 455 and towithdraw their decertification petitions.There iscontrary testimony as to the latter issue, to theeffect that the employees did not express a desire toremainin455, but the Trial Examiner does notdiscuss the conflict in testimony. The following day,July 28, Local 819 held a similar meeting which anumber of the employees attended, but about whichthe record sheds no light.On September 12, the Regional Directorsuggested to Local 455 that it withdraw its 8(a)(1),(2),and (5) charges. The Union withdrew all thecharges.On September 15, the Regional Directorconsolidated the cases concerning the petitions forcertification filed by 819 and the decertificationpetitions filed against 455.On September 20, requests by the parties towithdraw the four petitions were granted by theRegional Director. Local 819 contended to the TrialExaminer that it withdrew its petitions forcertificationin relianceon the Regional Director'saction in finding Local 455's 8(a)(5) charge to beunsubstantiated.On September 22, following a strike of a fewhours, Local 819 was recognized by Respondents onThe Trial Examiner found that the conduct of Forelli and Wile on JulyI Iand 12, and the action of Wile on July 17, constituted violations ofSection 8(a)(2)TheRespondent has not excepted to these findings, and weadopt thempro formathe basis of the aforementioned authorization cards.Local819andRespondentsenteredintoabargaining agreement on the same day.OnNovember 29, 1967, having previouslywithdrawn the 8(a)(1), (2), and (5) charges which ithad filed on July 18, Local 455 again filed charges,this time alleging violations of 8(a)(1), (2), (3), and(5).The 8(a)(5) charge alleged that the refusal tobargainconsistedofbargainingand signing acontract with Local 819 in September "while therewas a valid outstanding claim of representation byLocal455."ThechargealsoallegedthatRespondents had, by coercion and promises, causedtheir employees to join Local 819. On the basis ofthis charge, the Regional Director, on February 28,1968,issuedaConsolidatedComplaint,but itincluded only the 8(a)(l), (2), and (3) charges. TheRegionalDirector recommended that Local 455withdraw the 8(a)(5) charge, and this was done.Respondents filed an answer to the complaint.On May 13, 1968, after expiration of the 10(b)period running from the signing of the Septembercontract, the 8(a)(5) charge was reinstated by Local455 on the Regional Director's recommendation that455 rescind its February 1968 withdrawal of itsNovember 1967 8(a)(5) charge. On May 22, theRegionalDirector issued anOrderRescindingApproval of Request for PartialWithdrawl ofCharges, which in effect reinstated the charge asoriginally filed on November 29. He further issuedan Amended Consolidated Complaint which addedthenow-approved8(a)(5)allegationtotheaforementioned Consolidated Complaint.As indicated, the Trial Examiner found thatRespondent violated 8(a)(1), (2), and (3), based uponWile's efforts on behalf of Local 819, and upon theunion-security contract entered into with an assistedunion.However, he dismissed the 8(a)(5) allegationon the ground that it was based on a charge filedoutside of the 10(b) period. In addition, the TrialExaminer,while finding that the aforementioned8(a)(5) finding was closely related to the 8(a)(2)activities, refused to issue a bargaining order as aremedy for the 8(a)(2) violations, on the ground thatdoing so would circumvent Section 10(b) and undulyharass RespondentsIn the Trial Examiner's view, once the November1967 8(a)(5) charge was withdrawn in February1968, it could not be later reinstated at a dateoutside of the 10(b) period (which ended in March1968) without a showing of equitable considerationsfavoring such reinstatement, citingSilverBakeryInc. of Newton,150 NLRB 441, revd. 351 F.2d 37(C.A. 1), andKoppers Company, Inc,163NLRBNo. 64 Finding that no such equities were presentin this case, the Trial Examiner ruled that Section10(b) required the exclusion of the 8(a)(5) allegationof the complaint.The General Counsel contends to the Board thatthe Section 8(a)(5) allegation may be included in thecomplaint because the alleged failure to bargain in A & P IRON WORKS, INC.good faith is "closely related" to the Section 8(a)(2)charge which was filed in November1967,withinthe 10(b) period, and never withdrawn by Local 455.He maintains that the fact that the 8(a)(5) chargewas"initiallyalleged,thenwithdrawn,thenreinstated," in the words of the Trial Examiner, didnot prejudice the Respondents and is not material ina situation in which related charges were timely filedand continuously pending thereafter. Cf.N.L.R B.v.Dinion Coil Company, Inc.,201 F.2d 484 (C.A.2),N.L R B v Pecheur Lozenge Co., Inc ,209 F.2d393 (C.A. 2) The General Counsel argues further,citingH.L H Products,164 NLRB No. 61, enfd.396 F.2d 270 (C.A. 7), that even if Section 10(b)proscribed the finding of an 8(a)(5) violation, abargainingorder running to Local 455 wouldnonetheless be justified here, in order to remedy the8(a)(2) violations committed by the Respondents.Afterreviewingalltheevidenceof record,however, we have concluded that a determination ofthe 10(b) issue would serve no useful purpose in thiscase, for we do not believe that a bargaining orderwould be an appropriate remedy on these facts. Wenote the following evidence: (1) that on July 11, amajorityofRespondents'employees signed apetitionstating that they no longer desired theincumbent Local 455 to bargain for them, and thatalthoughRespondents, throughWile, at that timenot yet elevated to supervisory status, may have lentsome technicallyunlawfulassistanceinthepreparation of this petition, there is no indication inthe record that any of the employees who signedwere aware of such assistance or were otherwisecoerced into signing; (2) that by July 14, most ofRespondents' employees had abandoned Local 455'sstrike,which persisted throughout the industry untilOctober; and (3) that the employees appear to havebeen uniformly dissatisfied with the manner in whichLocal 455 had been representing them, to a pointwhere that Union, on July 27, offered to allowRespondents'employeestoformtheirownnegotiating committee with ultimate authority overcontractual terms. These facts indicate both thatRespondents had an objective basis for doubting thecontinued allegiance of their employees to Local 455in July 1967, and that the presumption of majoritystatusarisingfromLocal455's status as theincumbentbargainingrepresentativehasbeeneffectively rebutted.Frito-La v, Inc,151NLRB 28;cf.LaystromManufacturing Co.,151NLRB 1482.In these circumstances, there is no warrant forfinding a violation of Section 8(a)(5) or for issuing abargaining order to remedy other unfair laborpractices.We shall, however, as noted, adoptproformathe Trial Examiner's recommendations withrespect to the violations of Section 8(a)(1), (2), and(3),and we shall order that Respondents complywith his Recommended Order.ORDERPursuantto Section 10(c) of the National Labor293RelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondents, A & P Iron Works, Inc., and A & PIron and Railing Corp., Copiague, New York, theirofficers,agents, successors, and assigns, shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as herein modified:Delete the period at the end of paragraph l(b) ofthe Trial Examiner's Recommended Order and addto said paragraph the following-;provided, however, that nothing herein shallrequire the Respondents to vary or abandon anywages, hours, or other substantive features of theirrelationswith their employees which have beenestablished in such contract, or to prejudice theassertion by employees of any rights they may havethereunder "TRIAL EXAMINER'S DECISIONStatementof the CaseHORACE A RUCKEL, Trial Examiner On July 18,1967,Shopmen's Local Union No. 455, InternationalAssociation of Bridge, Structural and Ornamental IronWorkers,AFL-CIO, herein called Local 455, filed anunfair labor practice charge (Case 29-CA-1053) against A& P Iron Works, Inc, and A & P Railing Corporation,herein jointly called the Respondent, alleging violation ofSection 8(a)(1) and (5) of the National Labor RelationsAct, as amended (29 U.S.C Sec. 151,et seq ),hereincalledtheAct.Simultaneously,Local455 filed arepresentationpetition(Case29-RC-822).Afterinvestigation by the Regional Director for Region 29, nocomplaint was issued against Respondent Instead, onSeptember 12, 1967, Local 455 requested and theRegional Director granted, withdrawal in its entirety ofthe charge in Case 29-CA-1053, and the petition in Case29-RC-822 Concurrently, Respondent withdrew an unfairlabor practice charge (Case 29-CB-379-I-2) which it hadfiled on July 12, 1967, a week prior to the filing of Local455's charge in Case 29-CA-1053Thereafter, untilNovember 29, 1967, there was nopendingchargeofunfairlaborpracticeaffectingRespondent. On that date Local 455 filed another chargeagainstRespondent alleging violation of Section 8(a)(1),(2), (3), and (5) of the Act, the last based on the sameactivities set forth in the 8(a)(5) charge previously filedand withdrawn, but including the signing of a contract onSeptember 22, 1967. Specifically, the charge asserted thattheRespondent signed a collective-bargaining contractwith Local 819, the party to the contract in the instantcase, while there was a "valid claim of representation byShopmen's Local Union No 455 "After investigation of this charge, the Regional Officeon February 26, 1968, approved another WithdrawalRequest from Local 455, this time solely of the 8(a)(5)portion of the charge (Case 29-CA-1164, -1, -2).Thus the original consolidated complaint which hadissued on February 28, 1968, alleged only violation of 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a)(1), (2), and (3) of the Act. Respondent filedits answer and issue was joined Before proceeding to trial,however, Local 455 on May 13, after the 10(b) period,fileda first amended charge (in each of the two cases)which restated in identical language the 8(a)(5) allegationwhose withdrawal the Regional Director had approved thepreviousFebruary 26Accordingly,onMay 22 theRegional Director issued an Order Rescinding Approvalof Request for Partial Withdrawal of Charges This, it iscontended, serves to reinstate the 8(a)(5) charge of failureto bargain withdrawn on February 29. This Order wasissued "by the undersigned (the Regional Director), uponreview of the evidence"' following which he concluded that"a violation of Section 8(a)(5) occurred and that acomplaint thereonwaswarranted."Accordingly, theamended consolidated complaint was issuedThe hearing before me on the amended consolidatedcomplaint, dated May 22, 1968, now including an 8(a)(5)allegation (whether based upon the first amended chargeofMay 13, 1968, or the original 8(a)(5) charge filed onNovember 29, 1967, withdrawn on February 26, and thewithdrawal "rescinded" on May 22, is not clear),' washeld at Brooklyn, New York,'from June 24 to July 2,1968, at which all parties were represented by counsel andparticipated in the hearing. At the conclusion of thehearing the parties argued orally The General Counselhas filed a timely brief.Upon the entire record of the case and my observationof the witnesses, I make the following.FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent A & P Iron Works, Inc , is a New Yorkcorporation maintaining its principal office and plant at20 Marconi Boulevard in Copiague, New York, where itisengaged in the manufacture and sale of structural ironand steel and related products During the year precedingthe issuance of the Amended Consolidated Complaint itpurchased and transported to its plant, iron and steel andothermaterials valued in excess of $50,000, of whichgoods and materials valued in excess of $50,000 wereThe Order does not allege newly discovered evidence The evidencereviewed,pertaining to the Respondent's alleged failure to bargain, resultedin the specific 8(a)(5) allegations in the original complaint,with the addedallegation of signing a contract with Local 819,which was done onSeptember 22 These activities,including the signing of the contract, wereknown to Local 455, to Local 819, to the Respondent, to the employees,and to the Regional Office when it issued the complaint of February 28,and when the withdrawl of the 8(a)(5) charge was approved by theRegional Director'During oral argument counsel for the General Counsel characterized theFirstAmended Charge as "surplusage "Nevertheless, upon filing of thecharge the Regional Director advised Respondent of its filing,stated thathe was investigating the matter,and asked Respondent to "state [its]position with respect to the allegations of the amended charge," and to"submit all documents,records,memoranda,affidavits, etc , which support[its]position"It seems apparent that misgivings arose as to whether thischarge, setting forth matters occurring more than 6 months prior to itsfiling, would support a complaint,since shortly thereafter,on May 22, theRegionalDirector,ashas been found,"rescinded" his action of thepreviousSeptember approvingLocal455'swithdrawal of its originalcharge of refusal to bargain Though invited to do so, counsel for theGeneral Counsel failed at any time to state whether he was proceeding onthe alleged 8(a)(5) violation pursuant to the amendment to the originalconsolidated complaint based upon the original charge, or upon theamended consolidated complaint dated May 22, 1968,and based,so far asthe alleged 8(a)(5) violation is concerned,upon the first amended chargedated May 13, 1968transported to its plant in interstate commerce directlyfrom States of the United States other than the State ofNew YorkRespondent Railing Corp. is a New York corporationhaving its office and plant at 1104 Marconi Boulevard inCopiague,New York, where it is engaged in themanufacture and sale of ornamental iron railings andrelated productsDuring the year preceding the AmendedConsolidated Complaint it purchased and transported toitsplant iron and steel and other materials valued inexcess of $50,000, of which goods and materials valued inexcess of $50,000 were transported in interstate commercefrom States of the United States other than the State ofNew YorkRespondent Iron Works, Inc., and Respondent RailingCorpareaffiliatedbusinesses ' with common officers,ownership,anddirectors,andconstituteasingleintegratedbusinessenterprise,withacommon laborpolicyIITHE LABOR ORGANIZATIONS INVOLVEDLocal 455 and Local 819, herein designated as Party tothe Contract, are labor organizations admitting employeesof Respondent to membership.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundFromabout1959Local455hasbeenthecollective-bargaining representative in two units, bothadmittedlyappropriate,namely the production andmaintenance employees at Iron Works and at Railing, andhas entered into successive, separate union shop contractswith the Respondent IronWorks, at times materialherein,had 5 employees in the appropriate unit, andRailing 20Local 455's last contract with Respondent expired onJune 30, 1967, at which time Local 455 called a strikeagainstRespondent and all other employers in theindustrywithwhom it had contracts similarly expiring,covering 4-5,000 employees in more than 200 shopsRespondent's employees accordingly ceased workB. Respondent's Assistance to Local 819IThe status of Arthur Wile, and his activitiesWile had for 12 years prior to the hearing beenemployed as a finisher at Railing and for several yearsprior to the strike was shop steward for Local 455, as wasThomas Thompson, a mechanic, for the unit employees atIronWorksThe record shows that for some timeprevious to July 17, 1967, Clyde Wile, Arthur Wile'sbrother,had been shop foreman while Arthur Wileworked as a finisher The "working foreman" under ClydeWile was one Dick Penny. On July 17, it is conceded thata notice was posted on the bulletin board by AndrewForelli,Respondent's vice president, stating that ArthurWile was as of that date a foreman. Clyde Wile wastransferred to the sales department, where he spent half ofhis time, though he continued to work the other half asshop foreman, according to Forelli's credited testimonyFrom the beginning of the strike various ofRespondent's employees abandoned it and returned towork, so that all had returned by the end of the secondweek, although the industrywide strike continued until the A & P IRON WORKS, INC.followingOctober. The return of these employees wasaccompanied by telephone calls to some of the strikers byWile and Thomas, suggesting that they should come backto work.On July 11, Wile used the services of one of the clericalemployees to type a "petition" to the Board's RegionalOffice, in the following style.We, the undersigned, who are employed by A & P Iron& Railing Corp.no longer wish to be representedby Iron Workers LocalUnionNo 455, in anycollective bargaining.Wile left a copy of this document on a table in theshop, and on the same day 16 employees in the unitsigned it I find that supervision knew of these activitiesand did nothing to discourage them. On the following day,July 12,Wile and Thomas, together with Forelli, drove 60miles in the latter's car to the Board's Regional Office inBrooklynwhereWile and Thomas filed petitions todecertifyLocal 455 at Respondent's two plants, andForelli filed a charge of unfair labor practices (refusal tobargain) against Local 455 Later, the three drove back tothe plant.On the following Monday, July 17, the day thatRespondent posted the notice announcing that ArthurWile had been made a foreman, Wile placed applicationcards for membership in Local 819 on a desk in the shop,and told several of the employees that they were there andthat they could do what they wanted with them Twentyemployees, a majority in the unit, signed these cards, andthey were turned over to Marvin Haftner, business agentfor Local 819' On July 19, Local 819 filed petitions withtheRegional Office for certification of Local 819, usingthese cards as the basis for the petitions.About the first week in August a meeting of theemployees was held at which both Haftner and Forelliwere present Various questions were asked concerning thesituation following the expiration of the contract withLocal 455 One allegation of the complaint is that Forellion this occasion promised the employees medical andhospitalization insurance to induce them to abandon Local455 and support Local 819 This turns out to have been aquestion put to Forelli by an employee as to what wouldhappen to the existing insurance program, if Local 819 gota contract, and a reply by Forelli that the coverage underany other insurance policy would be "the same as what wehad with 455, if not just a little better." I find that underthe circumstances this did not constitute interference,restraint, or coercion in violation of Section 8(a)(1) of theActThere is no evidence in this record of any otherviolation of Section 8(a)(1).On September 15, 1967, the Regional Director,pursuant to the decertification petitions filed byWile, andthe two certification petitions filed by Local 819, issued anorder consolidating the cases for hearing, and scheduledthem for hearing September 21On September 20,however, the Regional Director cancelled the hearing andgrantedrequestsforthewithdrawalof the twocertification petitions filed by Local 819, and the twodecertification petitions filed byWile pertaining to Local455.On September 22, 1967, Local 819, when there was nocharge of unfair labor practices and no representationpetition pending, and following a short strike called byLocal 819, submitted its 20 cards to Respondent and'Haftner's testimony is that Local 819 first began the distribution ofcards to Respondent's employees during the first 2 weeks in July, after thebeginning of the strike295requested recognitionRespondent, after checking thecards against its payroll, granted itOn the same day acontractbetween the parties including a union-shopprovision and checkoff of dues,' was executed2.Conclusions as to Arthur Wile's EmploymentStatus and Respondent's Assistance to Local 819Concededly, Arthur Wilewas named a foreman, and anotice to that effect posted on July17,1967,byRespondent. For some time prior theretohehad beenperforming some supervisory functions asa"working"foremanRegardless of the extent of his authority as aworking foreman, or as a foreman after July 17, it seemsclear that he was regarded by the other employees ashaving supervisory status. However, the finding which Imake attributing to Respondent responsibility for hisactivitiesdoesnotrestsolelyupon his role as asupervisory employee It is not disputed that he waspermitted by management, both prior to and following hisformal designation as "foreman," to encourage and assistthe efforts of Local 819 to supplant Local 455 as thebargainingrepresentativeof the employees in theappropriateunitThe petition drafted by him forsubmission to the Board's Regional Office was typed byoneofRespondent'sclericalforceonacompanytypewriter and placed by Wile in a conspicuous place inthe shop for signing by employees Admittedly, Forelliobserved it and told Wile to get in touch with the Board'sOffice and find out what to do with it. As a result, Wilefiled the petition, and shortly thereafter a petition fordecertification at Railing of Local 455, at the same timeThomas,Wile's counterpart, filed a similar petition todecertifyLocal 455 at Iron Works. Wile and Thomaswere driven by Forelli to the Board's office in Brooklyn,where Forelli, on behalf of Respondent, filed a charge ofunfair labor practices against Local 455 while Wile andThomas filed their decertification petitions against Local455Shortly thereafterWile was made "foreman" andboth he and Thomas continued as shop stewards, but nowfor Local 819 instead of Local 455In view of the above facts I find that Respondentrendered assistance and support to Local 819 in violationof Section 8(a)(2) of the Act.C Alleged Refusal toBargain1.The 6-month statute oflimitationsSection 10(b) of the Act having to do with the issuanceof a complaint following the filing of charges of unfairlabor practices, contains the following provisoProvided,that no complaint shall issue based uponany unfair labor practice occurring more than sixmonths before the filing of the charge with the Board .unless the person aggrieved thereby was preventedfrom filing such charge by reason of service in thearmed forces .As has been found, theoriginalcharges of unfair laborpractices consisted of alleged violations of Section8(a)(1),(2), (3), and (5) of the Act. The alleged refusal to bargainwas said to consist of Respondent's negotiating with Local819, beginning in July 1967, after the expiration of thecharging party's (Local 455) contract with Respondent,and during negotiations for a new contract. This came to'Similar provisions had been included in the previous contracts withLocal 455 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe attention of the Regional Director by reason of thecharges filed on July 18, 1967. This case was given thenumber 29-CA-1053. It is not in dispute that thesecharges were filed within a 6-month period following thecommission of the alleged unfair labor practices, includingthe alleged refusal to bargain with Local 455In accordance with the provisions of the Act and theBoard'sRulesandRegulations, theRegionalOfficeinvestigated these charges and found them to be withoutsufficientsubstancetowarrant the issuance of acomplaintConsequently, Local 455, on September 12,1967, asked to withdraw these charges in their entirety,and the Regional Director, on the same date, compliedThe 8(a)(5) charge, as well as the other charges, were out.The charges in the case at bar (29-CA-1164-1-2) werefiled by Local 455 on November 29, 1967 They reiteratedpreciselythechargespreviouslywithdrawn,allegingviolations of Section 8(a)(1), (2), (3), and (5) of the ActThese charges, too, were filed within the 6-month statuteof limitations. The events said to constitute a failure tobargain and illegal assistance to Local 819 (bargainingwith Local 819, and signing a contract), occurred duringthe month of September 1967 The 8(a)(5) charge was inagainforthesecond time.TheRegionalDirectorinvestigated the charges This time he issued a complaintentitled "Consolidated Complaint," in the instant cases(29-CA-1164-1-2),datedFebruary 28, 1968, allegingviolations of Section 8(a)(1), (2), and (3) of the Act.Section 8(a)(5) was not included in the complaint because,as the Consolidated Complaint recites,theRegionalOffice, after investigation, recommended to the chargingparty the "partial withdrawal" of its charges, namely thecharge of refusal to bargain. The charging party complied.The 8(a)(5) charge was out again. The complaint as thenissued alleged only violation of Section 8(a)(1), (2), and(3) of the Act Answers were filed and issues joinedBeforeproceeding to trial, however, the RegionalDirector recommended that another charge be filed, toinclude a violation of Section 8(a)(5) This was filed onMay 13, 1968, and on May 22 the Regional Directorissued an "Order Rescinding" his approval of requests forthe previous withdrawal of the 8(a)(5) charge. The chargewas in again On the basis of this Order the RegionalDirector issued the Amended Consolidated Complaintdated May 22, 1968 The 8(a)(5) charge was in again, butthe statute of limitation imposed by Section 10(b), had, itwould seem, expiredItmust be remembered that the content of these severalchargesof refusal to bargain is identical, namelynegotiation of a contract with Local 819 at a time whenLocal 455 was seeking a renewal of its own contract Ihave found that Respondent assisted Local 819 inobtaining the membership application cards upon whichthe recognition of Local 819 was based, in violation ofSection 8(a) (2) of the Act It is additionally contended bythe General Counsel that Respondent acted in violation ofSection 8(a)(5) of the Act Respondent and Local 819, onthe other hand, contend that the Board is barred frommaking such a finding because the charges on which theamended consolidated complaint is based were filed, as tothe 8(a)(5) matter, more than 6 months after negotiationswith Local 819 had been concluded and a contract signed,facts known to all parties since September 22, 1967, andfor some time previouslyThe charges of refusal tobargain, upon which the 8(a)(5) section of the complaintwere issued, to come within the 6-month statute oflimitations period, would have had to be filed by March22, 1968 They were not fileduntilMay 13, when theConsolidatedComplaintbecametheamendedconsolidated complaint, and issue joined.Respondentmoves that this section of the complaint should thereforebe dismissedTheGeneralCounsel,althoughconcedingthiscontinuum, points out that although the Regional Directordismissed the 8(a)(5) charge of refusal to bargain, andthen "rescinded" this dismissal, both more than 6 monthsafter the alleged refusal to bargain, timely filed charges of8(a)(l),(2),and (3) remained. Hence the limitationimposed by Section 10(b) is not applicable, and therehabilitationofSection8(a)(5)of the charge islegitimizedAccording to the General Counsel so long asanytimely filed charge of violation of any section of theAct is on file in a Regional Office, a complaint concerningany or all sections of the Act may be filed According tothis theory, if the sole extant charge is, for example, aninterrogation by a supervisor of an employee's interest ina union, this is sufficient foundation for the subsequenterection of the entire edifice of Section 8(a)(2), (3), (4),and (5) chargesat any time in the futureand no matterhow unrelated it may be to the 8(a)(1) charge on file.TheGeneralCounseloffersinsupportof thiscontentionSilverBakery, Inc of Newton,'assertingduring oral argument that this case is "the last word inthismatter,"andthat"ifthereareequitableconsiderations present' and if a charge timely filed istotally withdrawn, it may be refiled or reopened effectivelyand viably to support a complaint." The "last word," inSilver Bakery,however, was spoken by the Court, whichreversed the Board, saying that Section 10(b) is anordinary statute of limitations, and that the "Board'sbroad proposition that once a complaint has been filedand dismissed only so-called equitable principles determinewhen it can be revived" was "created out of whole cloth "The court citedN L R B v. Electric Furnace Co ,329F 2d 373; andOlin Industries, Inc , 97NLRB 130 Itwent on to say that the Board has no "roving discretion todetermine that so-called equities warrant the reinstitutionof the proceedings without limit of time."But Trial Examiners follow Board, not court, decisions,until the Supreme Court speaks. The board declares thatinSilverBakery"The General Counsel acting in thepublic interest- has virtually unlimited discretion toproceed on charges as he deems fit in the exercise of hisofficeAnd there is nothing in the Act limiting hisauthority to issue a complaint, once a charge is filed " Itisupon this language that the General Counsel bases hiscontention,previouslyquotedThe General Counsel,however, qualifies his position by adding "If there areequitable considerations," as does the Board which speaksof "the equities of the case " The charging party inSilverBakerywas the victim of an administrative foul-up, andwas prejudiced in finding a forum and a remedy throughno fault of his own and in spite of his best efforts'351 F 2d 37, (C A I), reversing 150 NLRB 441'In theSilverBakerycasethe Charging Party filed a charge which theRegional Office,after investigation, dismissedwithout prejudice for lack ofjurisdictionbecause the employer'sbusiness did not meet the Board'scommerce standardsThereupon the aggrieved employee fileda chargewith the MassachusettsState Labor Relations Commission Subsequently,evidence turned up showing that the employer'sbusinessdidmeet theBoard's standards, and the Massachusetts Commission granted a motionto dismiss theproceedings on the groundsthat the Commission had nojurisdictionand that theBoard did haveThe RegionalDirector reinstatedthe chargesand reopenedthe case Thiswas done 7 monthsafter thealleged commissionof unfairlabor practices A & P IRON WORKS, INC.There is no such situation in the case at bar. There arehere no "equities" on the side of the charging party. TheRegionalOfficeon three different occasions, at theinstance of Local 455, investigated the facts It dismissedthe first case, including a charge of a failure to bargain(29-CA-1053), in its entiretyWhen the charges in the caseat bar were filed, the Regional Director again investigatedthem and granted an order permitting Local 455 towithdraw the 8(a)(5) charge, and issued a complaintomitting this allegation. Finally, the Regional Directorattempted to "rescind" this action, and to "reinstate" therefusal to bargain issue- but after the statute oflimitation had run There is no showing of hardship here,at least on the part of the charging party, or any claim ofnewly discovered evidence.During this entire periodRespondent was negotiating with Local 819, a fact knownto all the parties. It is here, in my opinion, that this caseisto be distinguished fromSilver BakeryThe GeneralCounsel has not demonstrated what equities should, underSilver Bakery,allow the reinstatement of this particular8(a)(5)As I read the Board's decision inSilver Bakery,itisnarrowly drawn so that the equity of the situation is thecontrolling factor inKoppers Company, Inc(163 NLRBNo. 64), the charging parties filed a charge which wasserved on December 22, 1964, making the Respondentsliable for activities occurring after July 22, 1964, butfreeing them from acts preceding that date On January27, 1965, however, the Regional Director approved thewithdrawal of the charge, but reinstated it on May 28,1965.The Board held that on January 27, or any datethereafter, theRespondents "had the right under thestatute to be assured that they would not be held liable foractivities occurring more than six months past," and that"to permit the May 28 reinstatement of the December 22charge to revive the Respondent Union's liabilitywould amount to a circumvention of the proviso toSection 10(b)," citingOlin Industries, supraIf this reasoning can be applied to assure a party that"onmy given day his liability under the Act isextinguished for any activities occurring more than sixmonthspriorthereto"when the entire charge iswithdrawn, would not the same principles apply whenthere is only a partial withdrawal of the charge as relatessolely to the part withdrawn9 Thus, in the case at bar,when 6 months from the September date of the allegedrefusal to bargain there was no 8(a)(5) on file, was notRespondent's liability extinguished for these 8(a)(5)activities occurring more than 6 months prior9 The casescited by the General Counsel (except forSilver Bakerywhere certain "equities" existed) are not concerned withthe reinstatement of a charge after the 10(b) period, butrather with the later inclusion of a violation that was notpreviously alleged in the charge In the case at bar the8(a)(5)was initiallyalleged,thenwithdrawn,thenreinstated,a situation not present inSilver Bakeryandone which serves to fortify the observation by the Courtthat the mere filing of a charge which is withdrawn . . . sothat no proceedings are pending,"' should not confer "aroving discretion .to reinstate proceedings withoutlimit of time "'The General Counsel selects out this phrase from the Court'sdecision,and says that this means that if something were pending before the Boardthe court would reach a different conclusion I read it only as a simplestatement of the facts of the case To infer more is to engage in sheerspeculation297It is noted further that in Silver Bakery, as the Boardpointed out, the Regional Director when he approved thewithdrawal of the charges stated that he did so "withoutprejudice " In the case at bar the Regional Director, whenhe granted Local 455's request to withdraw the 8(a)(5)portion of the charge on which the complaint here issued,didnot state that he did so without prejudice Theconclusion is that approval was with prejudice The effectof the words, "without prejudice" is to prevent thedismissal from operating as a bar to a subsequent suit onthe same state of facts. When the dismissal is silent on thesubject I take it that the dismissal is with prejudice,unless, perhaps, in the meantime equities have built upwhich indicate that the matter should be considered on itsmeritsAs has been seen, the Board inSilverBakeryemphasized the equities of the matter together with thefact that prior dismissal had been "without prejudice,"using them on February 25, 1967 in this case whenapprovingLocal 455's request to dismiss the 8(a)(5)portion of its chargeConclusionsIconclude that the 8(a)(5) allegations of the complaintare not properly before me because the charge upon whichthat part of the complaint is based was not properly filedwithin6months of the completion of the contractnegotiationsupon which the charge is founded I shallrecommend that the complaint in that respect bedismissed.IV. THE EFFECT OF THE UNFAIRLABORPRACTICESUPON COMMERCEThe activities of Respondents set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V THE REMEDYIhave found that the Respondent recognized Local 8 19and entered into an agreement with it on October 1, 1967,during the pendency of a question of representation, andthatby such conduct Respondent has interfered with,restrained and coerced its employees in the exercise oftheirrightfreelytoselecttheirownbargainingrepresentative and has accorded unlawful assistance toLocal 819 in violation of Section 8(a)(2) and (1) of theAct. In order to dissipate the effect of the unfair laborpractices, I shall recommend that Respondent withdrawand withhold all recognition from Local 819, and to ceasegiving effect to the aforementioned agreement, or to anyrenewal, modification or extension thereof, until such timeasLocal 819 has been certified by the Board as theexclusive representative of the employees in questionNothing herein shall, however, be construed to requirethatRespondent vary or abandon any existing term orcondition of employment.''It is apparent that the 8(a)(5)matterhere is closelyrelated to the8(a)(2) activitieswhich I have found violatedthat sectionof the Act Thereisauthorityfor recommending an 8(a)(5) remedy, that is thatRespondentbargain withLocal 455, torestore thestatus quoexisting before the strikeImake no such recommendation here since to do so in the circumstances 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDBecause of the narrow scope of the unfair laborpractices found herein, I shall recommend a narrow ceaseand desist orderUpon the basis of the foregoing factual findings andconclusions, and upon the entire record in the case, Imake the followingCONCLUSIONS OF LAWIRespondents A & P Iron Works, Inc , and A & PIronandRailingCorpareemployers engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act2.Local 455 and Local 819 are labor organizationswithin the meaning of Section 2(5) of the Act3Respondents'productionandmaintenanceemployees, including finishers,mechanics, experiencedshop helpers, inexperienced shop helpers and apprentices,exclusive of office clerical employees, salesmen, guards,professional employees and all supervisors as defined intheAct, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) ofthe Act4.A question concerning representation existed amongRespondents' employees during the period from June l toSeptember 22, 1967, when Respondents signed theagreement with Local 8195By recognizing and entering into a contract withLocal 819, while there was pending a question concerningrepresentation, and by enforcing and maintaining suchcontract,whichcontainedaunion-securityclause,Respondents engaged in unfair labor practices within themeaning of Section 8(a)(1), (2), and (3) of the Act.6The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,Irecommend that A & P Iron Works, Inc , and A & PIron and Railing Corp , its officers, agents, successors,and assigns, shall1Cease and desist from(a)Recognizing or contracting with Local No 819,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, or any successorthereto, as the statutory representative of Respondents'employees until such labor organization shall have beencertified by the Board(b)Enforcing or maintaining its collective-bargainingcontractwithLocal 819, entered into on or aboutSeptember 22, 1967, or any modification, extension,supplement, or renewal thereof unless and until said labororganization shall have been certified by the Board as theexclusive representative of Respondents' employees(c)Inany like or related manner interfering with,restraining,or coercing Respondents' employees in theexercise of the rights guaranteed them by Section 7 of theAct.2.Take the following affirmative action which I findwill effectuate the policies of the Actof this case,including the repeated filing, withdrawing,refiling,reinstating,and amending of the charges,would amount to a circumvention of the6-month statute of limitations and an harassment of the Respondents(a)Withdraw and withhold all recognition from LocalNo 819, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, orany successor thereto, and cease giving effect to itscontractwithLocal 819, unless and until such labororganization shall have been certified by the Board as thestatutory representative of the Respondents' employees inthe appropriate unit.(b)Post at appropriate places in Respondents' plants,copies of the attached notice marked "Appendix "9 Copiesof said notice, to be furnished by the Regional DirectorforRegion 29, shall, after being signed by Respondents'representative,bepostedbyRespondents immediatelyupon receipt thereof and maintained by them for 60consecutivedaysthereafterinconspicuousplaces,includingallplaceswhere notices to employees arecustomarily postedReasonable steps shall be taken byRespondents to insure that said notices are not altered,defaced, or covered by any other material(c)Notify the Regional Director for Region 29, inwriting,within20daysfromthedateofthisRecommended Order, what steps Respondents have takento comply herewith 10ITISRECOMMENDED that the allegations in thecomplaint alleging a violation of Section 8(a)(5) of theAct be dismissedIT IS FURTHER RECOMMENDED that unless on or before20daysfrom the receipt of this Decision andRecommended Order, Respondents notify the RegionalDirector that they will comply with the foregoingRecommendedOrder, theNationalLaborRelationsBoard issue an order requiring Respondents to take theaction aforesaid'In the event that this Recommended Order be adopted by the Board,the words "a Decision and Order" shall be substituted for the words "aRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order be enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "'In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read "Notify said Regional Director inwritingwithin 10 days from the date of this Order what steps theRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWE WILL NOT discourage membership in Shopmen'sLocalUnion No. 455, International Association ofBridge,StructuralandOrnamental IronWorkers,AFL-CIO, or any other labor organization bydiscriminating as to the hire, tenure, or other terms orconditions of employment of any of our employees.WE WILL withdraw and withhold all recognition fromLocalNo819,InternationalBrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica,astheexclusiverepresentativeofouremployees, andWE WILL NOT enforce the contractentered into withsuch unionon or about September 22,1967, unless and until such union is certified by theNationalLaborRelationsBoard as the exclusive A & P IRON WORKS, INC.299bargaining representative of our employeesDatedByWE WILL NOT In any like or related manner interfere(Representative)(Title)with the rights of our employees as guaranteed bySection 7 of the ActThis notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,A & P IRON WORKS, INCdefaced, or covered by any other materialANDIf employees have any question concerning this noticeor compliance with its provisions, they may communicateA & P IRON AND RAILINGdirectly with the Board's Regional Office, 16 Court Street,CORPFourth Floor, Brooklyn, New York 11201, Telephone(Employer)212-596-5387